PER CURIAM
Defendant was convicted of possession of a controlled substance. The court sentenced him to six months incarceration, execution of the sentence was suspended and he was placed on three years probation. The probation was subsequently revoked and the suspended sentence was ordered executed. The court also ordered that the sentence run consecutively to a sentence defendant was already serving.
Defendant contends that the court has no authority to modify a sentence imposed and suspended by ordering that it be served consecutively. The state concedes error, and we agree. State v. Harper, 86 Or App 11, 738 P2d 214 (1987).
Conviction affirmed; sentence modified by deleting provision that it be served consecutively to sentence defendant is presently serving.